IN THE SUPREME COURT OF IOWA
                             No. 17–0202

                          Filed June 15, 2018


JOSEPH WALSH,

      Appellant,

vs.

TERESA WAHLERT and THE STATE OF IOWA,

      Appellant.


      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      Former chief administrative law judge appeals grant of summary

judgment on a claim of retaliation under the whistleblower protection

statute in Iowa Code section 70A.28 and a claim of wrongful discharge in

violation of public policy. AFFIRMED IN PART, REVERSED IN PART,

AND REMANDED.


      Megan Flynn and Michael J. Carroll of Coppola, McConville,

Coppola, Carroll, Hockenberg & Scalise, P.C., West Des Moines, for

appellant.



      Thomas J. Miller, Attorney General, Jeffrey Thompson, Solicitor

General, and Jeffrey C. Peterzalek, Assistant Attorney General, for

appellees.
                                      2

APPEL, Justice.

      In this case, we consider wrongful-termination-of-employment and

failure-to-hire   claims   brought   by   Joseph   Walsh,    a   former   chief

administrative law judge of the Unemployment Insurance Appeals

Bureau in Iowa Workforce Development (IWD), against the then-IWD

director Teresa Wahlert and against the State.            Walsh brought two

claims.    First, Walsh alleged retaliation under the whistleblower

protection provisions of Iowa Code section 70A.28 (2014). The thrust of

Walsh’s whistleblower claim was that he was fired because he reached

out to other government officials in an attempt to prevent the IWD

director and the State from unlawfully converting his position from a

merit into a nonmerit position.      Walsh further alleged the defendants

continued to retaliate against him when he sought other positions in

state government. Walsh’s second claim alleged a common law tort of

wrongful termination in violation of public policy based upon the same

conduct.

      The defendants moved for summary judgment, which the district

court granted. The district court reasoned that Walsh could not bring a

claim under Iowa Code section 70A.28 because he had failed to exhaust

the administrative remedies available to merit employees under Iowa

Code section 8A.415. The district court also granted summary judgment

on the common law public policy claim for the same reason.

      Walsh appealed.      For the reasons expressed below, we affirm in

part and reverse in part the judgment of the district court and remand

the case to the district court for further proceedings.
                                      3

      I. Factual and Procedural Background.

      A. Factual Overview.

      1. Employment of Walsh by IWD.             Walsh was appointed by

Governor Chet Culver to the position of Deputy Director of IWD, a

nonmerit position which Walsh held from 2007 until early in January

2011. Effective January 7, 2011, Walsh became chief administrative law

judge of IWD, a merit position under Iowa Code chapter 8A.            As chief

administrative law judge, he reported directly to the director of IWD.

Governor Terry Branstad appointed Wahlert as director effective

January 15, 2011.

      2. Walsh     notified   of   reclassification   of   position   of   chief

administrative law judge as confidential nonmerit employee. About two

years after Wahlert’s appointment, in January 2013, the department of

administrative services (DAS) sent a memorandum to all department

directors regarding a change in the definition of a “confidential employee”

not subject to merit employment.       DAS identified the position of chief

administrative law judge as a confidential employee under the new

definition.   On April 5, Jon Nelson, the human resources manager of

IWD, delivered a letter to Walsh stating that his position would no longer

be covered by the merit system.        The letter advised Walsh that if he

believed his position did not meet the definition of confidential employee

under the new administrative rule, he could appeal the determination.

      Walsh met with Nelson. Walsh claims he informed Nelson that it

was a violation of the Social Security Act and guidance of the United

States Department of Labor (DOL) for a chief administrative law judge to

be classified as a nonmerit employee.       Walsh also asserts he provided

documentation to Nelson. According to Walsh, Nelson agreed to put the

whole matter “on hold” while he did some further research. Specifically,
                                   4

Walsh states that Nelson assured him that his status would not change

without his knowledge.   Walsh then left on vacation and returned on

April 21, one day after the appeal deadline, believing the matter was

placed on hold by Nelson.   Upon his return, Walsh states that Nelson

informed him on several occasions that DAS was still reviewing the

matter. Nonetheless, Walsh asserts that Nelson informed him on May 21

that Walsh was no longer a merit employee and that his new status

became effective when he was on vacation.

      3. Walsh’s contact with United States Department of Labor and

subsequent IWD review of reclassification. Walsh claims he contacted the

DOL regional office in Chicago on May 22, 2013, and was informed that

any administrative law judge, whether managerial or not, must be a

merit employee. Walsh maintains he opened an official “complaint” with

the DOL on that date.

      Walsh informed Wahlert that he had contacted the DOL and that

DAS had made a serious legal error.      Walsh subsequently met with

Wahlert and explained in detail what he saw as an error, along with the

potential federal DOL consequences.    Wahlert, who was not a lawyer,

directed Walsh to contact Ryan Lamb, general counsel for DAS, to

discuss the matter.

      Walsh asserts he met with Lamb on May 31. According to Walsh,

Lamb stated that he had relied upon Wahlert’s representation that Walsh

did not spend much time deciding cases and that his position was

“mostly managerial.” Walsh advised Lamb that this was not the case.

Walsh further asserts that Lamb told him the change in classification

was not his legal decision but was Wahlert’s policy decision.     Lamb

agreed to contact DOL to get further information and reassess the

situation.
                                     5

      Walsh asserts that he talked with Lamb on the phone on June 11.

According to Walsh, Lamb informed him that it was not legal and/or

allowable under federal DOL guidelines to make the chief administrative

law judge a nonmerit employee as long as the person in the position

heard cases.

      4. Change in job description of chief administrative law judge by

IWD results in more Walsh complaints.         Shortly after the June 11

conversation between Walsh and Lamb, Wahlert called Walsh into her

office for a meeting with her and Nelson.        At the meeting, Wahlert

provided Walsh with a new job description that required Walsh to cease

hearing cases. According to Walsh, Wahlert directed him to review the

new job description, think about it, and give her his input.

      On June 12, Walsh emailed Wahlert, expressing discomfort with

the proposed change. Wahlert responded by email declaring the new job

description in effect. Walsh replied that he was processing several cases

and that it was impossible for him to begin working under the new job

description in the midst of deciding multiple cases. Wahlert responded

that Walsh could complete the cases.

      Walsh emailed complaints to the office of Governor Branstad, the

DOL, and members of the IWD board on June 13. Walsh sent a second

email to DOL and contacted a state senator and a state representative

regarding his concerns. A week later, on June 20, Wahlert sent Walsh a

letter rescinding efforts to make his position nonmerit.

      5. IWD terminates Walsh through layoff.        On July 15, Walsh

received a letter advising him that he had been laid off.      According to

Walsh, IWD staff escorted him out of the office. The layoff plan that was

sent to DAS characterized the layoff as a reduction in force due to a

budget shortfall. Walsh claims that prior to July 15, neither Wahlert nor
                                      6

any person in the IWD’s financial management bureau had informed him

of any budget issue. Walsh asserts that the bureau was, in fact, under

budget.

      6. Posttermination employment.          After his termination, Walsh

asserts that he attempted to mitigate his damages by seeking other

employment with the State. Walsh claims that Wahlert interfered with

his effort to become employed at the Iowa Division of Workers’

Compensation because he filed complaints against her with a state

agency. On January 16, 2014, Walsh accepted the position of Deputy

Workers’ Compensation Commissioner in the Division of Workers’

Compensation     within   IWD.      Wahlert    approved    an   authorization

permitting Walsh to receive an advanced appointment rate.

      B. Administrative and District Court Challenges.

      1. Administrative proceedings before the Iowa Public Employment

Relations Board.     After his termination, Walsh filed a noncontract

grievance and then an appeal to the Iowa Public Employment Relations

Board (PERB) regarding his July 15 layoff. Walsh, however, voluntarily

dismissed the appeal prior to a PERB hearing.

      2. Petition filed in district court. On April 3, Walsh filed the petition

in this matter in district court. He originally claimed that the defendants

terminated his employment in violation of Iowa Code section 70A.28. In

January 2015, Walsh filed an unresisted motion for leave to amend the

petition to state a common law claim for wrongful termination in

violation of public policy and to request reinstatement as part of the relief

requested.

      3. District court ruling on motion for summary judgment.            The

defendants filed a motion for summary judgment. Among other things,

the defendants argued that Walsh, as a merit employee, failed to exhaust
                                      7

administrative remedies with PERB under Iowa Code section 8A.415 and

Iowa Administrative Code rules 11—61.1 and .2.          With respect to the

common law claim, defendants similarly asserted that Walsh’s exclusive

remedy existed under Iowa Code chapter 8A and that Walsh was not

entitled to bring a common law claim outside the statutory framework.

The defendants also argued that wrongful-termination claims in violation

of public policy are available only for at-will employees.

      Walsh resisted. He claimed that the remedy provided in Iowa Code

section 70A.28 was available to merit system employees. Walsh argued

that exhaustion of remedies with PERB was not required for a claim

brought under section 70A.28.

      Walsh further asserted that he was entitled to bring a common law

claim for retaliatory discharge outside of Iowa Code section 70A.28 and

without exhausting administrative remedies in Iowa Code chapter 8A. In

order to bring such a common law claim for violation of public policy,

Walsh asserted there was no requirement that he be an at-will employee.

      The district court granted the defendants’ motion for summary

judgment. With respect to the statutory whistleblower claim, the district

court applied a two-step test to determine if the claim was barred for

failure to pursue administrative remedies under Iowa Code section

8A.415. First, the district court found that the administrative framework

provided Walsh an adequate remedy. Second, the district court found

that while Iowa Code section 8A.415 did not expressly require

exhaustion, the statute impliedly did so by providing a mechanism for an

aggrieved merit system employee to obtain an administrative remedy and

to appeal final agency action to the district court. On the question of the

common law claim for wrongful discharge in violation of public policy,

the district court concluded that such a claim was not available to a
                                      8

merit employee, but only to an at-will employee. The district court did

not rule on other grounds presented in support of the motion for

summary judgment.

      II. Standard of Review.

      On appeal, we review a district court’s ruling on a motion for

summary judgment for correction of errors at law. Fennelly v. A-1 Mach.

& Tool Co., 728 N.W.2d 181, 185 (Iowa 2007).        Summary judgment is

appropriate only

      if the pleadings, depositions, answers to interrogatories, and
      admissions on file, together with the affidavits, if any, show
      that there is no genuine issue as to any material fact and
      that the moving party is entitled to a judgment as a matter of
      law.

Iowa R. Civ. P. 1.981(3). “A proper grant of summary judgment depends

on the legal consequences flowing from the undisputed facts or from the

facts viewed most favorably toward the resisting party.” Boles v. State

Farm Fire & Cas. Co., 494 N.W.2d 656, 657 (Iowa 1992).

      III. Discussion.

      A. Statutory Framework.

      1. Iowa’s whistleblower statute.       We begin our discussion by
reviewing relevant terms of Iowa’s whistleblower statute, Iowa Code

section 70A.28.      The first sentence of subsection 2 of the statute is a

151-word linguistic jungle. Parsing of the sentence reveals the following

relevant portions,

      A person shall not discharge an employee . . . as a reprisal
      . . . for a disclosure of any information by that employee to a
      member or employee of the general assembly . . . or a
      disclosure of information to any other public official or law
      enforcement agency if the employee reasonably believes the
      information evidences a violation of law or rule . . . .

Iowa Code § 70A.28(2).
                                     9

      Section 70A.28(5) declares that the above provision “may be

enforced through a civil action.” Id. § 70A.28(5). In such a civil action, a

person who is found to have violated the statute is liable to an aggrieved

employee “for affirmative relief including reinstatement, with or without

back pay, or any other equitable relief the court deems appropriate,

including attorney fees and costs.” Id. § 70A.28(5)(a). An aggrieved party

may also seek injunctive relief from the district court in a civil action “to

prohibit the person from continuing such acts.” Id. § 70A.28(5)(b).

      Section 70A.28 also provides that the prohibitions in subsection 2

may be enforced through an administrative action if the employee is not

a merit employee. Id. § 70A.28(6). Such an appeal is to be filed with the

PERB within thirty calendar days of the effective date of such action. Id.

If the PERB finds a violation of subsection 2, the PERB may reinstate the

employee without loss of pay or benefits for the elapsed period, or the

PERB “may provide other appropriate remedies.” Id.

      2. Merit system remedy.       Iowa Code sections 8A.411 through

8A.418 provide the statutory framework for the merit system. Iowa Code

section 8A.415 relates to grievance and discipline resolution procedures

for merit employees. In general, this section provides that an aggrieved

merit system employee who has been terminated may appeal the

disciplinary action to the director within seven calendar days.           Id.

§ 8A.415(2)(a). If not satisfied with the director’s decision, an employee

may within thirty calendar days file an appeal with the PERB.             Id.

§ 8A.415(2)(b). If the PERB finds the disciplinary action discriminatory

or for other reasons “not constituting just cause,” the employee may be

reinstated without loss of pay or benefits for the elapsed period, or the

PERB “may provide other appropriate remedies.” Id. A decision of the

PERB constitutes a final agency action and may be challenged in district
                                       10

court pursuant to the provisions of Iowa Code chapter 17A.              Id.

§ 8A.415(2)(b); id. § 17A.19.

      Iowa Code section 8A.417 lists a number of prohibited actions. In

particular, section 8A.417(4) provides, in relevant part,

      A person shall not discharge an employee . . . as a reprisal
      for . . . a disclosure of any information by that employee to a
      member or employee of the general assembly, or for a
      disclosure of information to any other public official or law
      enforcement agency if the employee reasonably believes the
      information evidences a violation of law or rule . . . .

Id. § 8A.417(4). As is apparent, this language is nearly identical to the

prohibitory language in Iowa Code section 70A.28(2).

      B. Relevant Caselaw. We now turn to an overview of the relevant

caselaw.    We begin the discussion with two older cases considering

whether administrative remedies must be exhausted before bringing an

action directly in district court.

      The first case is Riley v. Boxa, 542 N.W.2d 519 (Iowa 1996). In this

case, the city of Cedar Rapids denied a building permit to an applicant

who desired to convert an office in a building into an apartment. Id. at

520. Both Iowa Code section 414.10 and a local ordinance provided that

a person may appeal a decision of the zoning administrator to the board

of adjustment. Id. at 521. In Riley, the applicant sought to bypass the

administrative process and bring an action in district court. Id.

      In determining whether an administrative remedy must be

exhausted in Riley, we applied a two-part test based on prior precedent.

Id.; see N. River Ins. v. Iowa Div. of Ins., 501 N.W.2d 542, 545 (Iowa

1993). First, the administrative remedy must be adequate. Riley, 542
N.W.2d at 521.       Second, the governing statutes must expressly or

impliedly indicate that the administrative remedy must be exhausted

before allowing judicial review. Id.
                                    11

       The Riley court noted that a showing of irreparable harm from

following the administrative process might provide an escape from the

general requirement of exhaustion by showing that the remedy was

inadequate.   Id. at 522.    The court emphasized, however, that mere

monetary loss from lost rent or payment of nonrefundable administrative

fees were insufficient irreparable harm to show that the administrative

remedy was inadequate. Id.

       The Riley court then turned to the second prong of the test,

namely, whether Iowa Code section 414.10 or an applicable municipal

ordinance expressly or impliedly required exhaustion. Id. Because the

statute and ordinance contained no express requirement, the question

therefore turned on whether exhaustion could be implied.          Id.     The

applicant noted that under section 414.10 and the relevant city

ordinance, an appeal to the district court of a decision of the board “may”

be taken by an aggrieved party. Id. Because of the permissive use of the

term “may” in connection with taking an appeal from the board, the

applicant argued that the administrative remedy could be bypassed. Id.

       The Riley court rejected the argument. Id. at 522–23. The court

recognized that a statute might permit resort to the courts even though

administrative remedies had not been exhausted.       Id. at 522.   In the

context of the case, however, we concluded that exhaustion of the

administrative remedy was required. Id. at 523. We cited cases standing

for the proposition that the mere fact that an appeal may be taken from

an administrative decision does not mean that a party does not need to

exhaust administrative remedies before resorting to the courts.         Id. at

522.

       A second case cited by the parties is Van Baale v. City of Des

Moines, 550 N.W.2d 153 (1996), abrogated on other grounds by Godfrey
                                        12

v. State, 898 N.W.2d 844, 864, 872 (Iowa 2017). In Van Baale, a police

officer was terminated from employment by the Des Moines Police

Department after pleading guilty to an obstruction of justice charge and

nolo contendere to a domestic abuse charge. Id. at 155. He contended

in a civil service hearing that his discharge was disproportionately harsh

given his exemplary record and that the chief of police had told him he

would retain him subject only to a thirty-day suspension if he pled guilty

to the charges. Id. The civil service commission rejected his arguments

and upheld the firing. Id. Van Baale appealed. Id.

       While his appeal was pending, Van Baale brought an original

action in district court against the city of Des Moines and other

individual defendants alleging breach of oral contract, promissory

estoppel, negligence, denial of equal protection, and intentional infliction

of emotional distress.    Id.    The district court dismissed the petition,

holding that the civil service regime provided his exclusive remedy and

preempted his common law claims. Id.

       On appeal of the dismissal of Van Baale’s common law claims, we

affirmed the district court.          Id.    We cited canons of statutory

construction, noting, among other things, that “[w]here the legislature

has provided a comprehensive scheme for dealing with a specified kind of

dispute, the statutory remedy provided is generally exclusive.” Id. at 156

(quoting 1A C.J.S. Actions § 14 n.55 (1985)).             The Van Baale court

further emphasized that the civil service statute created a new right to

continued employment that did not exist at common law and, as a result,

it   must   be   considered     the   exclusive   means    of   challenging   the

arbitrariness of a civil service employee’s discharge. Id.

       While     the   intentional-infliction-of-emotional-distress       claim

asserted rights not protected by the civil service statute, we rejected Van
                                     13

Baale’s claim on the merits, concluding that the alleged conduct of the

defendants did not rise to the “outrageous conduct” required to support

the common law tort. Id. at 157. We also rejected Van Baale’s equal

protection   claims   on   grounds    other   than   failure   to   exhaust

administrative remedies. Id.

      Finally, there is a relatively recent case expressly dealing with the

question of whether the availability of another adequate administrative

remedy prevented a state employee from launching an action under Iowa

Code section 70A.28. In Worthington v. Kenkel, a state employee filed a

motion for injunctive relief under Iowa Code section 70A.28(5)(b) to

prevent her employer from terminating her employment.          684 N.W.2d
228, 229, 231 (Iowa 2004). The state employer resisted, noting that the

employee had another pretermination remedy under another statute. Id.

at 230.

      The Worthington court noted that Iowa Code chapter 70A was a

“comprehensive chapter.” Id. However, the employee also had a remedy

under Iowa Code section 80.15, which provided that public employees

were entitled to an administrative hearing before taking disciplinary

actions resulting in loss of pay. Id. at 231. The district court determined

that because the employee could obtain the same remedy under Iowa

Code section 80.15 as under the whistleblower provisions of Iowa Code

section 70A.28, the employee could not seek injunctive relief under the

whistleblower statute because she had an adequate remedy at law. Id.

      We rejected the reasoning of the district court. Id. at 233–34. We

emphasized that Iowa Code section 70A.28 established “a public policy

against retaliatory discharge of public employees and considers the

violation of the policy to be a public harm.”   Id. at 233.    Further, the

legislature had specifically authorized an injunction in the statute. Id.
                                    14

We thus reasoned that the existence of another available legal remedy

did not prevent the employee from seeking an injunction under Iowa

Code section 70A.28.      Id. at 233–34.     Worthington stands for the

proposition that an action for an injunction under Iowa Code section

70A.28 is not ousted by the availability of an adequate administrative

remedy.

      C. Analysis of Claims Presented.

      1. Whistleblower claim brought pursuant to Iowa Code section

70A.28. We first consider whether Walsh’s ability to bring a direct claim

under Iowa Code section 70A.28 is precluded by the availability of an

administrative remedy under Iowa Code section 8A.415.           We conclude

that Walsh may bring the direct claim under Iowa Code section 70A.28.

      We think the question turns on whether the legislature intended

the provisions of Iowa Code section 8A.415 to preempt the civil cause of

action established by the legislature in Iowa Code section 70A.28. We

have characterized the provisions of Iowa Code section 70A.28 as

“comprehensive.”     Worthington, 684 N.W.2d   at   230.      And   the

comprehensive whistleblower statute expressly authorizes a civil remedy

in subsection 5. Iowa Code § 70A.28(5).

      Under our approach in Riley, an exhaustion requirement may arise

if the available administrative remedy is adequate and if the legislature,

expressly or impliedly, intended the administrative remedy to be

exclusive. 542 N.W.2d at 521. But nothing in Iowa Code chapter 8A

expressly requires administrative exhaustion before a whistleblower

launches a civil action under Iowa Code section 70A.28. Further, we do

not believe such exhaustion can be implied in light of the unequivocal

legislative declaration that a whistleblower may bring a civil action to

enforce Iowa Code section 70A.28. See Iowa Code § 70A.28(5).
                                     15

      Our approach leads to symmetry between merit and nonmerit

whistleblowers.      Under   our   interpretation   of   the   comprehensive

whistleblower statute, merit and nonmerit whistleblowers may elect to

bring a civil action directly under Iowa Code section 70A.28(5) or pursue

an administrative remedy with the PERB.

      This symmetry is consistent with our understanding of the

legislative history. The whistleblower statute was originally enacted in

1984. 1984 Iowa Acts ch. 1219, § 4 (codified at Iowa Code § 79.28 (1985)

(now § 70A.28)).     In 1989, the statute was amended to add a civil

remedy. 1989 Iowa Acts ch. 124, §§ 2–3 (codified at Iowa Code § 79.28

(Supp. 1989) (now § 70A.28)). At the time the whistleblower statute was

amended to add a civil remedy, there were no administrative remedies

available for either merit or nonmerit state employees.           Merit and

nonmerit employees were treated alike regarding the availability of a civil

remedy.

      Iowa Code chapter 8A was enacted in 2003. 2003 Iowa Acts ch.

145 (codified at Iowa Code ch. 8A (Supp. 2003)). As originally enacted,

merit employees were provided with the grievance and discipline

provisions of Iowa Code section 8A.415. Id. § 63 (codified at Iowa Code

§ 8A.415).    In addition, Iowa Code section 8A.417 contained a

whistleblower provision strikingly similar to that contained in Iowa Code

section 70A.28(2).

      Notably, however, the legislature did not amend Iowa Code section

70A.28 when the merit employment provisions were enacted. Instead, in

2006, the legislature amended Iowa Code section 70A.28 to allow

nonmerit employees to bring an administrative claim under Iowa Code

chapter 8A as an alternative to the civil action available under Iowa Code

section 70A.28. 2006 Iowa Acts, ch. 1153, § 15 (codified at Iowa Code
                                     16

§ 70A.28(6) (2007)). The 2006 amendment provides the same remedial

choice to merit and nonmerit employees.

      Our approach is consistent with Worthington, 684 N.W.2d 228.

The Worthington court considered the question of whether a merit

employee could bring a civil action for injunctive relief under Iowa Code

section 70A.28(2) when the employee already had a right to a

pretermination hearing under another statute.       Id. at 232.   The court

concluded that the merit employee could bring the civil action.        Id. at

233–34. It would be odd to allow merit employees to bring a civil action

seeking an injunction under 70A.28(2) but not allow other remedies

provided by the statute.

      A final issue is raised by the provisions of Iowa Code section

17A.19 (2014), which provides that

      [e]xcept as expressly provided otherwise by another statute
      referring to this chapter by name, the judicial review
      provisions of this chapter shall be the exclusive means by
      which a person or party . . . may seek judicial review of such
      agency action.

We have held that the remedies provided by Iowa Code chapter 17A are

exclusive for common law remedies.        Salisbury Labs. v. Dep’t of Envtl.
Quality, 276 N.W.2d 830, 835 (Iowa 1979). And statutes which merely

declare that decisions of an administrative body are final are subject to

challenge through judicial review of agency action. Polk County v. Iowa

State Appeal Bd., 330 N.W.2d 267, 276 (Iowa 1983).

      Here, however, is an unusual case in which we have a statute that

expressly creates an independent cause of action in the alternative to

administrative remedies under Iowa Code chapter 17A. While common

law claims and claims under statutes that merely authorize, structure, or

limit agency actions must be challenged through judicial review of
                                       17

agency actions pursuant to Iowa Code chapter 17A, the remedies under

statutes where the legislature has expressly created independent

statutory causes of action in the alternative to chapter 17A-type review,

judicial review of agency action under the administrative procedures act

is not the exclusive means of obtaining judicial review. To hold otherwise

would eliminate a choice of remedies that the legislature expressly

created.

      2. Common law public policy claim. The district court found that a

wrongful-termination claim in violation of public policy cannot be

brought by a merit employee and dismissed the second count of

plaintiff’s petition on that ground.

      The defendants, however, also offered an additional ground for

dismissal of the common law claim that was presented to the district

court and reprised in their appellate briefing.        According to the

defendants, a common law cause of action for violation of public policy

cannot be brought when a civil service statute protects the employee

from wrongful conduct. See Van Baale, 550 N.W.2d at 156.

      We think Van Baale controls here.      Unlike the plaintiff’s claim

under Iowa Code section 70A.28, the plaintiff’s wrongful-termination

claim is based upon a common law theory. With respect to common law

claims of oral contract, promissory estoppel, and negligence, we held in

Van Baale that a civil service statute that provides a comprehensive

framework for the resolution of such claims provides the exclusive

remedy.    Id.   Walsh emphasizes that this case involves a claim for

wrongful termination in violation of public policy, a claim not raised in

Van Baale. While this case does involve a common law claim not raised

in Van Baale, we find the case indistinguishable.
                                   18

      IV. Conclusion.

      For the above reasons, we conclude that the district court erred in

dismissing the plaintiff’s claim under Iowa Code section 70A.28. We find

that the district court correctly granted summary judgment in favor of

defendants on the common law claim for wrongful termination in

violation of public policy.   We do not address alternate grounds for

summary judgment, which were not ruled upon by the district court and

not argued on appeal.    We remand the case to the district court for

further proceedings.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.